DETAILED ACTION
Claims 1-20 have been cancelled. 
Claims 21-40 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26, 27, 33-34, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,5, and 11 of U.S. Patent No. 10,565,434. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
	Regarding independent claim 21, the claim is patentable indistinct from ‘434 claim 1 because the claim is entirely anticipated by patented claim 1.  The currently pending claim 
	Pending dependent claims 22, 23, 24, and 26 correspond to patented claims 2, 3,4 and 5, respectively. 
	Pending dependent claim 27 recites : “ wherein the input comprises an image, the machine-learned model comprises a machine-learned image processing model, the embedding output by the machine-learned image processing model encodes information descriptive of the image, and each of the training inputs comprises a training image.” Patented claim 1 anticipates the claim entirely, patented claim 1 recites “a facial expression model configured to receive an input image that depicts a face, and in response, provide a facial expression embedding that encodes information descriptive of a facial expression made by the face depicted in the input image;…..wherein the facial expression model has been trained on a training dataset that comprises a plurality of images organized into triplets of images”. 
	Pending claims 28 and 29 are not rejected under double patenting. The claims recite “and each of the training inputs comprises a training image that depicts a training object” and “ and each of the training input comprises a training facial image that depicts a training facial face”. While the patented claims recite input images to the model of images of faces the claims do not positively recite whether objects or faces are in each of the training input images to the facial expression model.  Claims 30 and 31 depend from claim 29 and are therefore also not rejected under double patenting. 

	Pending claim 25 is not rejected under double patenting, the ‘434 patent does not claim that none of the training inputs have been labelled with a language-based category label. 

	Regarding independent claim 33, the claim is patentable indistinct from ‘434 claim 11 because the claim is entirely anticipated by patented claim 11.  The currently pending claim differs from the patented claim by referring to broad and general “inputs” , the patented claims are specifically drawn to “input images”. Additionally the currently pending claim is directed towards a “machine-learned model”, patented claim 11 refers to a “facial expression model” with input images of facial expressions. Therefore, patented claim 11 anticipates all limitations of pending claim 33.
Pending dependent claims 34 and 36 correspond to patented claims 2 and 3 respectively. Although patented claims 2 and 3 are in a different statutory class than (computer system) and pending claims 33,34, and 36, one of ordinary skill in the art would have been motivated to combine claim 11 with dependent claims 2 and 3, therefore the pending claims would be obvious over such combination. 
Pending dependent claim 37 recites : “ wherein each training input comprises an image, the machine-learned model comprises a machine-learned image processing model, the embedding output by the machine-learned image processing model encodes information descriptive of the image, and each of the training inputs comprises a training image.” Patented claim 11 anticipates the claim entirely, patented claim 11 recites “training a facial expression model to provide language-free facial expression embeddings descriptive of facial expressions made by faces included in input images, wherein training the facial expression model comprises: 

	Pending claims 38 and 39 are not rejected under double patenting. The claims recite “and each embedding output by the machine-learned object recognition model encodes information descriptive of the object depicted in the corresponding training image” and “ and each embedding output by the machine-learned model encodes information descriptive of the face depicted by the corresponding training image”. While the patented claims recites outputting embedding descriptive of a facial input image, the claim is silent on each embedding corresponding to a corresponding training image
	Pending claim 40 is not rejected under double patenting, the ‘434 patent does not claim encoding information that is continuously valued. 
Pending claim 35 is not rejected under double patenting, the ‘434 patent does not claim that none of the training inputs have been labelled with a language-based category label. 

Allowable Subject Matter
Claims 21-24, 26, 27, 33-34, and 36-37 are not rejected under the prior art. The claims will be in condition for allowance if the above double patenting rejections are overcome. 
Regarding independent claim 21, the closest known prior art, nor any reasonable combination there of teaches: 
wherein the machine-learned model has been trained with an objective function that encodes both a first constraint and a second constraint; 
wherein the first constraint comprises a first requirement that a first distance between a first embedding provided for the first training input by the machine-learned model and a second embedding provided for the second training input by the machine-learned model is less than a 
wherein the second constraint comprises a second requirement that the first distance between the first embedding and the second embedding is less than a third distance between the second embedding provided for the second training input by the machine-learned model and the third embedding provided for the third training input by the machine-learned model. 
Guo (“Deep Neural Networks with Relativity Learning for Facial Expression Recognition”)  teaches a triplet loss training with a scalar restraint when the relative distance between image pairs is large, however, Guo fails to teach two constraints based on the relationship between the image pair distances. While Guo teaches when the distance is large, Guo fails to teach specifically whether one image pair distance is greater than or less than another. 
Claims 22-24 and 26-27 depend from claim 1 and would therefore also be allowed if the above double patenting rejections were overcome. 
Claims 25 and 28-32 depend from independent claim 21. The claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding independent claim 33, the closest known prior art, nor any reasonable combination there of teaches: 
training the machine-learned model using an objective function that encodes both a first constraint and a second constraint; 

wherein, for each triplet of training inputs,  the second constraint comprises a second requirement that the first distance between the first embedding and the second embedding is less than a third distance between the second embedding provided for the second training input by the machine-learned model and the third embedding provided for the third training input by the machine-learned model. 
Guo (“Deep Neural Networks with Relativity Learning for Facial Expression Recognition”)  teaches a triplet loss training with a scalar restraint when the relative distance between image pairs is large, however, Guo fails to teach two constraints based on the relationship between the image pair distances. While Guo teaches when the distance is large, Guo fails to teach specifically whether one image pair distance is greater than or less than another. 
Claims 34 and 36-37 are dependent from claim 33 and would therefore also be allowed if the above double patenting rejections were overcome.
Claims 35 and 38-40 depend from independent claim 33. The claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666